Title: To James Madison from Jared Mansfield, 26 October 1809 (Abstract)
From: Mansfield, Jared
To: Madison, James


26 October 1809, Chambersburg, Pennsylvania. Requests JM to continue David Phipps, presently a retired sailing master on half pay, in actual service so that he might “receive the full emoluments of that place.” Describes Phipps’s career as a naval officer during the Revolution and as a lieutenant in the U.S. Navy during the Adams administration. Mentions that Phipps is a man of “republican principles” whose “property & the best of his life, have been exhausted at the call of his country, & he has received little or no compensation.”
